Citation Nr: 1135049	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-07 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for a panic disorder with agoraphobia, rated 70 percent disabling.  

2.  Entitlement to an effective date prior to November 7, 2002 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of the Veteran's entitlement to an increased disability evaluation for heart disease with hypertension and entitlement to a TDIU, prior to November 7, 2002, are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2002 and February 2004 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these matters in July 2007 and November 2009.  

The issue of entitlement to an effective date, prior to November 7, 2002, for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 10, 1998, to November 6, 2002, the Veteran's panic disorder with agoraphobia was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  From April 10, 1998, to November 6, 2002, the Veteran's panic disorder with agoraphobia was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  Since November 7, 2002, the Veteran's panic disorder with agoraphobia has caused total social and occupational impairment.


CONCLUSIONS OF LAW

1.  From April 10, 1998, to November 6, 2002, the criteria for an initial disability evaluation in-excess of 70 percent for a panic disorder with agoraphobia are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9412 (2010).

2.  Since November 7, 2002, the criteria for an initial 100 percent disability evaluation for a panic disorder with agoraphobia are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9412 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the present matter, the panic disorder with agoraphobia and the TDIU claims arises from the respective initial grants of entitlement to VA compensation on the respective bases.  Thus, the notice that was provided to the Veteran before his respective service-connection and TDIU claims were granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained, as well as his Social Security Administration (SSA) folder.  Further, the Veteran has been provided appropriate VA examinations and declined a Board hearing.  Additionally, the Veteran's has not identified any records presently not associated with the claims folder that VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  The AMC/RO has fully complied with the Board's July 2007 and November 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Higher Initial Rating Claim

By way of history, an October 2002 rating decision granted the Veteran's service connection claim for a panic disorder with agoraphobia, rated 70 percent disabling, effective April 10, 1998, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a timely notice of disagreement (NOD) with respect to this disability evaluation and perfected appellate review, in a March 2004 Appeal to Board of Veterans' Appeals (VA Form 9).  The Board will now review a portion of the Veteran's claim for a higher disability evaluation for a panic disorder with agoraphobia, rated 70 percent disabling.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 9412 provides for the following disability evaluations for psychiatric disabilities.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

Background and Analysis 

Based on the evidence of record, the Board finds that from April 10, 1998, to November 6, 2002, the Veteran's disability picture most closely approximates a 70 percent disability rating and, to this extent, the Veteran's claim for an increased disability evaluation is denied.  However, effective November 6, 2002, the Board finds that the Veteran's disability picture most closely approximates a 100 percent schedular disability evaluation and, to this extent, the claim is granted.  

	April 10, 1998, to November 6, 2002

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include suicidal ideation and social impairment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the April 2002 VA examination documents the Veteran's impaired family relationships, with the examiner recording the Veteran's avoidance of crowds and his family to minimize his psychiatric symptoms.  This examination also reflects the Veteran's inability to function appropriately and effective because of depression and panic attacks, to include an inability to drive a car.  There is also evidence that the Veteran presented episodes of, albeit passive, suicidal ideation.  The August 2002 VA examination also indicates that the Veteran's psychiatric symptoms also included anger, fatigue and impairments related to judgment, and insight, and while not definitive, such symptoms strongly suggest the presence of some occupational impairment and an inability to establish and maintaining effective relationships.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, from April 10, 1998 to November 6, 2002, the Veteran's psychiatric symptomatology warrants a 70 percent disability rating, and no more.

In making the determination the Board necessarily finds that, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent schedular disability evaluation from April 10, 1998, to November 6, 2002.  The evidence of record confirms the Veteran being oriented to all spheres.  Further, the evidence shows that he has not demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  While there is evidence of some suicidal ideation, the evidence does not show, and indeed, the Veteran does not report, that he is a persistent threat to himself and/or others.  What is more, the evidence of record does not reflect that the presence of persistent delusion or hallucinations, nor is there evidence that the Veteran had memory loss for names of close relative or his own name.  Moreover, while the April 2002 VA examination report documents the Veteran's account of being unemployed for approximately 6-to-7 years, there is no evidence of total occupational impairment.  To the contrary, in connection with his application for Social Security Administration (SSA) benefits the Veteran, and under penalty of criminal prosecution, affirmed that was employed in his chosen profession, until November 6, 2002.  What is more, the April 2002 VA examination reflects psychiatric symptomatology manifested by severe occupational impairment, but not total occupational impairment.  In sum, the evidence of record indicates the Veteran's disability picture is most accurately reflected by a 70 percent disability evaluation, and no more, from April 10, 1998, to November 6, 2006, and to this extent the appeal is denied.  38 C.F.R. § 4.130, Diagnostic Code 9412. 

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the impact his service-connected psychiatric disability has on his ability to work and perform the daily activities of living.  Nevertheless, the Board finds that the disability rating that has been assigned herein contemplates the level of impairment reported by the Veteran and documented by the objective evidence of record, to include employment related interference and noted psychiatric symptoms.  In essence, there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Moreover, there is no evidence of any unusual or exceptional circumstances, such as interference with employment or frequent periods of hospitalization, for which is not contemplated in the rating assigned herein, as to take this matter outside the norm and to warrant an extraschedular rating.  Once again, the Board, having considered both the Veteran's reports of impairment and the medical evidence of record, concludes that the rating schedule contemplates the level of impaired employment and loss of working time, due to psychiatric exacerbations, which is commensurate with the Veteran's level of disability from April 10, 1998, to November 6, 2002.  See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the aforementioned reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

	Effective November 7, 2006

A private psychiatric examination, dated in May 2003, has been associated with the claims folder.  This report reflects the Veteran's account of his psychiatric symptoms, which included panic attacks, depression and insomnia.  The private psychologist also documented the presence of impaired memory and concentration, resulting in the episodes of forgetting relatives' names, the location of his home and occupation.  Additionally, the Veteran reported that his spouse of six years ended the union because of his psychiatric symptoms and that he had no long-term partner since his marriage ended.  The examination report includes a description of leaving his chosen 20-year occupation, in the year 2002, due to severe depression, auditory hallucinations and a fear of inability to control his actions.  The Veteran also explained that he did not drive because of his homicidal ideation.  On mental status examination, the Veteran's emotions were constricted and his mood was depressed and anxious.  The private psychologist also noted that the Veteran endorsed daily passive suicidal ideation.  Based on pertinent medical evidence, current examination findings and his account of symptoms, the private psychologist opined that the Veteran's psychiatric condition would likely impede his occupational achievement, while physical conditions would not impact such achievement. 

A June 2003 private psychiatric evaluation has also been associated with the claims folder.  During this examination, the Veteran reported that he had worked for approximately 20-years, but had been unemployed for approximately one-year.  The Veteran explained that, while employed in the juvenile justice system, he became a threat to the juveniles and had to stop working.  The private physician also noted that the Veteran had continuous depression, panic and nervous symptoms, as well as auditory hallucinations that directed him to harm others.  The Veteran's psychiatric symptoms were also noted to include impairment related to sleep, concentration and memory and suicidal ideation.  Ultimately, the private physician opined that the Veteran could not maintain employment because of his psychiatric condition.  

A November 2008 VA treatment record reflects the Veteran's Axis I diagnosis with anxiety, panic attacks and depression, which were noted to be part of the same psychiatric condition and characterized as "severe."  A December 2008 treatment record documents the Veteran's legal difficulties related to auditory hallucinations, his need to have a family member manage routine activities (i.e. grocery shopping), his abnormal psychomotor restlessness and his impaired judgment.  

A March 2009 VA treatment record indicates the Veteran's psychiatric symptoms, to include severe sleep impairment, suicidal ideation, violent auditory hallucinations and seriously depressed mood, and his GAF score of 42, reflecting findings and symptoms almost identical to those noted in February 2009.  What is more, VA treatment records dated in April 2009 and June 2009 respectively note the Veteran's GAF scores of 48 and 55, as well as continued psychiatric symptoms.  

The Veteran was examined for VA purposes in April 2009.  During the examination, the Veteran reported sleeping approximately 5 hours a night, having poor concentration, feeling depressed, and experiencing suicidal thoughts 4-to-6 times in the past month.  On mental status examination, the Veteran's thought content was paranoid, his insight was somewhat impaired and his memory mildly impaired.  The VA examiner also noted the presence of persistent "bizarre" delusions and the Veteran's account of auditory hallucinations.  At this time, the VA examiner also detailed, what was characterized as being "very atypical" panic attacks, which the Veteran described as resulting in a loss of control and the blacking-out of events/actions during such an episode.  The Veteran also expressed an inability to remember names and the location of his home during a panic attack and that such episodes were frequently associated with being in social situations.  Presented with his account of symptoms, current examination findings and relevant medical evidence, the VA examiner indicated the Veteran might be malingering and/or exaggerating his symptoms, but noted that the Veteran had not worked since the year 2002 because of psychiatric symptoms.  The Veteran's GAF score was 70.  

In February 2010, the Veteran continued to endorse suicidal ideation, severe insomnia, panic attacks, impaired sleep and an inability to drive; moreover, the VA medical professional noted his recent refusal of psychiatric hospitalization.  At a VA treatment, in May 2010, the Veteran continued to report panic attacks triggered by crowds, anxiety, mild depression and his GAF score was noted as 55.  

In connection with the Board's remand instructions, the Veteran was provided a VA examination, in March 2011.  During the examination, the Veteran reported psychiatric symptoms, to include depression, panic attacks, as well as his avoidance of his family and others to manage his psychiatric symptoms.  The VA examiner also noted that the Veteran's social interactions were only at the behest of his sister and that medications were required to manage his general psychiatric symptoms.  Upon performing appropriate psychiatric examination, the VA examiner stated that the Veteran presented "atypical symptoms that are not commonly found in patients" with psychiatric conditions of this nature and raised the possibility that the Veteran was "malingering or feigning or exaggerating mental health conditions."  The Veteran's GAF score was 70.  

Again, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include suicidal ideation, hallucinations and disorientation.  See Buchanan and Jandreau.   

Moreover, the medical evidence of record further supports the Veteran's account, as to the severity of his symptomatology.  Private psychiatric evaluations, dated in May 2003 and June 2003, VA treatment records, dated in December 2008 and March 2009, and an April 2009 VA examination all document the presence of persistent delusions and auditory hallucinations, making the Veteran a likely threat to himself and others.  Further, the May 2003 and June 2003 private psychiatric evaluations and a February 2010 VA treatment record confirm that the violent nature of the aforementioned symptoms resulted in the Veteran's inability to maintain employment in his chosen profession of 20-years or to drive a car.  VA treatment records, dated in November 2008, February 2010, May 2010, and the March 2011 VA examination strongly suggest, that the Veteran's psychiatric condition prevented him from performing activities of daily living (i.e. grocery shopping, driving and other activities outside his home).  There is also evidence that the Veteran's psychiatric symptoms were exhibited by episodes of disorientation, the inability to remember the name of close relatives and essentially total social isolation.  Furthermore, in May 2003 and June 2003 private psychiatric examinations, two respectively qualified medical professionals, at least arguably, opined that the Veteran's psychiatric condition alone results in total occupational impairment.  

While there is evidence that at times the Veteran's psychiatric symptoms were not as severe and/or were in remission, overall the evidence of records provides strong evidence that these were infrequent and short-lived episodes and not of such a duration and improvement, so as to warrant any other rating than those assigned herein.  See 38 C.F.R. § 4.126(a).  With respect to the April 2009 VA examiner's statement that the Veteran "may be" malingering and/or exaggerating, the Board finds this position to be of little, if any, probative value because it is couched in speculative terms and the provided analysis is incomplete, given the inadequate consideration and analysis of medical evidence that tends to weigh against such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Similarly, the March 2011 VA examiner's simply states that "[p]anic disorder does not preclude employment," without providing the Board with adequate medical reasoning and analysis that relates this proposition to the Veteran's specific psychiatric symptoms, to include treatment records reflecting psychiatric symptoms of greater severity.  See Nieves-Rodriguez, supra.  Essentially, the Board finds the aforementioned aspects of the respective April 2009 and March 2011 VA examinations, as well as the respectively assigned GAF scores, to be insufficient evidence that, since November 7, 2002, the Veteran's psychiatric symptomatology has not resulted in total occupational and social impairment, given the generally consistent and more probative medical and lay evidence contrary to these findings/suggestions.  

In light of the aforementioned factors and other relevant evidence of record, the Board finds that, effective November 7, 2002, the Veteran's panic disorder with agoraphobia most closely approximates the maximum 100 percent schedular disability rating and, to this extent, the claim is granted.  


ORDER

From April 10, 1998, to November 6, 2002, an initial disability evaluation in-excess of 70 percent for a panic disorder with agoraphobia is denied.  

Effective November 7, 2002, an initial 100 percent schedular disability rating for a panic disorder with agoraphobia is granted, subject to the law and regulations governing the payment of monetary benefits.







REMAND

The Veteran presently seeks entitlement to an effective date, prior to November 7, 2002, for a TDIU; however, the Board finds that this claim is inextricably intertwined with the Veteran's claims for (I) an increased disability evaluation for heart disease with hypertension and (II) a TDIU, which have been remanded in a separate decision.  Given the possibility that the resolution of those claims may have a bearing on the Veteran's claim seeking an effective date prior to November 2, 2002, for a TDIU, a decision by the Board on the effective date claim would, at this point be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  Thus, the Board is without discretion and must remand the Veteran's claim seeking an effective date prior to November 7, 2002, for a TDIU because the matters discussed herein must be considered together.  

Accordingly, this case is REMANDED for the following action:

After the RO has adjudicated the Veteran's claims for an increased disability evaluation for heart disease with hypertension and entitlement to a TDIU, which are addressed in a separate decision, readjudicate the Veteran's claim seeking entitlement to an effective date prior to November 7, 2002, for a TDIU, if not rendered moot.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


